DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10, filed 7/19/22, with respect to the rejection of claim 19 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claim 19 under 35 U.S.C. 112(a) has been withdrawn. 
Applicant’s arguments, see pages 10-11, filed 7/19/22, with respect to the rejection(s) of claim(s) 1-8, 10, 11, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US 7,175,332 B2) have been fully considered and are persuasive, as Tang fails to disclose the first reflective polarizer is separated from the second reflective polarizer so that the first retarder plate receives the second portion of light and converts a polarization of the second portion of the light provides to the second reflective polarizer.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tang (US 7,175,332 B2) and Leu (US 2015/0153503 A1).
Applicant argues the half wave plate 21 of Leu does not meet the claimed portion above, and the Examiner agrees.  However, Leu also discloses a first retarder plate 102 is disposed inside the optical waveguide intermediate the first reflective polarizer 121 and the second reflective polarizer 122 so that the first retarder plate 102 receives light from the first polarizer 121 and converts a polarization of the light provided to the second reflective polarizer 122 (Figs 7 and 8; [0024]).  Leu teaches this arrangement provides a backlight with excellent transparency (Leu: [0008]), and accordingly one of ordinary skill in the art would have found the claimed portion obvious for this purpose.  Accordingly, a new rejection is made in view of Tang (US 7,175,332 B2) and Leu (US 2015/0153503 A1) as discussed above.  This Action is FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, 16, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 7,175,332 B2) and Leu (US 2015/0153503 A1).
Re. Claim 1, Tang discloses an optical device for providing illumination light, the optical device (Fig 3) comprising: 
an optical waveguide 3/4/5/6/7/8 (Figs 2-3; col. 2 lines 55-65; col. 5 lines 54-61); and 
a plurality of reflective polarizers 33/43 including a first reflective polarizer 33 and a second reflective polarizer 43 that is separate from the first reflective polarizer 33 disposed inside the optical waveguide 3/4/5/6/7/8 (Figs 2-3; col. 3 lines 4-6, 11-19, and 31-32; col. 5 lines 38-46; col. 6 lines 4-8) so that: 
the first reflective polarizer 33 receives light propagating inside the optical waveguide 3/4/5/6/7/8, redirects a first portion of the light in a first direction, and transmits a second portion of the light in a second direction non-parallel to the first direction (Figs 2-3; col. 3 lines 11-24); and 
the second reflective polarizer 43 receives the second portion of the light from the first reflective polarizer 33, redirects a third portion of the light in the second direction, and transmits a fourth portion of the light (Figs 2-3; col. 3 lines 31-32; col. 13-17), wherein:
a ratio between the first portion and the second portion of the light has a first value and a ratio between the third portion and the fourth portion of the light has a second value distinct from the first value (col. 4 lines 7-22)
and the optical waveguide 3/4/5/6/7/8 includes a first surface and an opposing second surface and the plurality of reflective polarizers 33/43 is positioned between the first surface and the second surface, wherein the first reflective polarizer 33 is separated from the second reflective polarizer 43 (Figs 2-3; col. 2 lines 66-67; col. 3 lines 1-3 and 36-42).
	However, Tang does not disclose a first retarder plate disposed inside the optical waveguide adjacent to the first surface, wherein the first reflective polarizer is separated from the second reflective polarizer so that the first retarder plate receives the second portion of the light and converts a polarization of the second portion of the light provided to the second reflective polarizer.
Leu discloses a backlight module for a spatial light modulator 30, the module comprising an optical waveguide 20 with a first reflective polarizer 121, a second reflective polarizer 122, and a first retarder plate 102 disposed inside the optical waveguide 20,  wherein the first retarder plate 102 is adjacent the first surface of the optical waveguide 20, wherein the first surface faces the spatial light modulator 30 (Figs 7, 8, and 10; [0024], [0029]).  Leu discloses the first retarder plate 102 is disposed inside the optical waveguide intermediate the first reflective polarizer 121 and the second reflective polarizer 122 so that the first retarder plate 102 receives light from the first polarizer 121 and converts a polarization of the light provided to the second reflective polarizer 122 (Figs 7 and 8; [0024]).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of providing a backlight with excellent transparency (Leu: [0008]).
Re. Claim 2, Tang and Leu render obvious the optical device as discussed above.  Also, Tang discloses the second reflective polarizer 43 is parallel to the first reflective polarizer 33 (Figs 2-3; col. 3 lines 6-10 and 25-36) and the first reflective polarizer 33 and the second reflective polarizer 43 intersect a reference plane of the optical waveguide 3/4/5/6/7/8 (Figs 2-3).
Re. Claim 3, Tang and Leu render obvious the optical device as discussed above.  Also, Tang discloses the first reflective polarizer 33 is positioned at a first distance from a light source 100 and the second reflective polarizer 43 is positioned at a second distance from the light source 100, the second distance being greater than the first distance (Figs 2-3; col. 2 lines 50-54; col. 5 lines 54-65).
Re. Claim 4, Tang and Leu render obvious the optical device as discussed above.  Also, Tang discloses the first value is less than the second value (col. 4 lines 17-22).
Re. Claim 5, Tang and Leu render obvious the optical device as discussed above.  Also, Tang discloses a third reflective polarizer 43 that is separate from the first reflective polarizer 33 and the second reflective polarizer 43 (Figs 2-3; col. 3 lines 25-32; col. 5 lines 37-41), the third reflective polarizer 43 configured to:
receive the fourth portion of the light from the second reflective polarizer 43 (col. 4 lines 36-50); and
redirect a fifth portion of the light and transmit a sixth portion of the light, a ratio between the fifth portion and the sixth portion of the light having a third value, wherein the second value is less than the third value (col. 4 lines 17-22). 
Re. Claim 7, Tang and Leu render obvious the optical device as discussed above.  Also, Tang discloses the first reflective polarizer 33 and the second reflective polarizer 43 are positioned non-parallel to the first surface 34/44 and the second surface of the optical waveguide 4/5/6/7/8 (Figs 2-3; col. 3 lines 3-10 and 32-35).
Re. Claim 8, Tang and Leu render obvious the optical device as discussed above.  Also, Tang discloses a spatial light modulator 200 positioned adjacent to the first surface 34/44, wherein the first portion of the light and the third portion of the light are transmitted through the first surface of the optical waveguide 3/4/5/6/7/8 toward the spatial light modulator 200 (Figs 2-3; col. 2 lines 50-54).
Re. Claim 9, Tang and Leu render obvious the optical device is discussed above, but Tang fails to disclose the distance between the first surface and the spatial light modulator.
Specifically, Tang does not disclose a distance between the spatial light modulator and the first surface of the optical waveguide is at least 0.5 mm.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a distance between the spatial light modulator and the first surface of the optical waveguide of at least 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re. Claim 10, Tang and Leu render obvious the optical device as discussed above.  Also, Tang discloses the first portion of the light is received by a first region of the spatial light modulator 200 and the third portion of the light is received by a second region distinct from the first region of the spatial light modulator 200 (Figs 2-3; col. 4 lines 30-35, 44-51, and 60-67).
Re. Claim 11, Tang and Leu render obvious the optical device as discussed above.  Also, Tang discloses the first portion of the light has a first intensity when incident on the first region and the third portion of the light has a second intensity corresponding to the first intensity when incident on the second region (Figs 2-3; col. 4 lines 30-35, 44-51, and 60-67).
Re. Claim 16, Tang and Leu renders obvious the optical device as discussed above.
However, Tang does not disclose a light guide positioned between the first surface of the optical waveguide and the spatial light modulator, the light guide configured to receive a portion of the first portion of the light and redirect the portion of the first portion of the light toward the spatial light modulator.
The use of a light guide to direct light to a desired location is well known in the art, and one of ordinary skill would have found the claimed arrangement obvious for the purpose of minimizing optical loss in the system.  All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 20, Tang discloses a method for providing illumination light, the method comprising:
receiving light with a first reflective polarizer 33 located within an optical waveguide 3/4/5/6/7/8 (Figs 2-3; col. 2 lines 55-65; col. 3 lines 4-6 and 11-19; col. 5 lines 38-46 and 54-61); 
redirecting, with the first reflective polarizer 33, a first portion of the light and transmitting a second portion of the light, wherein a ratio between the first portion and the second portion of light has a first value (Figs 2-3; col. 4 lines 17-35);
receiving the second portion of the light with a second reflective polarizer 43 located within the optical waveguide 3/4/5/6/7/8, the second reflective polarizer 43 being distinct and separate from the first reflective polarizer 33 (Figs 2-3; col. 3 lines 31-32; col. 4 lines 36-51; col. 5 lines 38-46 and 54-61); and 
redirecting, with the second reflective polarizer 43, a third portion of the light and transmitting a fourth portion of the light (Figs 2-3; col. 4 lines 36-51), wherein a ratio between the third portion and the fourth portion of the light has a second value distinct from the first value (col. 4 lines 17-22). 
However, Tang does not disclose receiving, with a first retarder plate disposed inside the optical waveguide, the second portion of the light, converting a polarization of the second portion of the light, and providing the second portion of the light toward a second reflective polarizer located within the optical waveguide. 
Leu discloses a backlight module for a spatial light modulator 30, the module comprising an optical waveguide 20 with a first reflective polarizer 121, a second reflective polarizer 122, and a first retarder plate 102 disposed inside the optical waveguide 20,  wherein the first retarder plate 102 is adjacent the first surface of the optical waveguide 20, wherein the first surface faces the spatial light modulator 30 (Figs 7, 8, and 10; [0024], [0029]).  Leu discloses the first retarder plate 102 is disposed inside the optical waveguide intermediate the first reflective polarizer 121 and the second reflective polarizer 122 so that the first retarder plate 102 receives light from the first polarizer 121 and converts a polarization of the light provided to the second reflective polarizer 122 (Figs 7 and 8; [0024]).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of providing a backlight with excellent transparency (Leu: [0008]).
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 7,175,332 B2) and Leu (US 2015/0153503 A1), in further view of Cornelissen et al. (WO 01/51849 A1).
Re. Claim 12, Tang and Leu render obvious the optical device as discussed above.  In Tang, the light received by the first reflective polarizer 33 and the second portion of the light received by the second reflective polarizer 43 have a first polarization, thereby allowing the first polarization to progress to the spatial light modulator while light of a second polarization is reflected upward toward the second (i.e. upper) surface of the optical waveguide (col. 5 lines 37-46).
However, Tang does not disclose an arrangement wherein the first reflective polarizer and the second reflective polarizer are configured to receive image light from the spatial light modulator in a third direction; and transmit at least a portion of the image light having a second polarization distinct from the first polarization toward the second surface of the optical waveguide.
Cornelissen et al. discloses an optical device 1 (Fig 1; pg. 3 lines 33-34) comprising an optical waveguide 8 for redirecting light from a light source 12 to a spatial light modulator 2 (Fig 1; pg. 4 lines 10-18).  The optical waveguide 8 splits light from the light source into two opposing polarizations (abstract), where a first polarization 21 propagates toward the spatial light modulator 2 through a first surface 16 of the waveguide 8 (Fig 1; pg. 4 lines 29-32). Moreover, the optical waveguide is capable of receiving image light 22 from the spatial light modulator 2 in a third direction; and transmit at least a portion of the image light 22 having a second polarization distinct from the first polarization toward the second surface 19 of the optical waveguide 2 (Fig 1; pg. 4 lines 32-34; pg. 5 lines 1-2).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of providing a front light for a reflective display which is capable of utilizing ambient light in certain conditions (Cornelissen et al.: pg. 1 lines 1-15).
Re. Claim 13, Tang, Leu, and Cornelissen et al. render obvious the optical device as discussed above.  In Tang, the first reflective polarizer and the second reflective polarizer are horizontally spaced in a non-overlapping manner (Figs 2-3), and therefore it is apparent that upon the above-described incorporation of Tang and Cornelissen et al. none of the image light from the spatial light modulator in the third direction transmitted through the first reflective polarizer is transmitted through the second reflective polarizer, since Cornelissen et al. illustrates the third direction is perpendicular to the first and second surfaces of the waveguide.
Re. Claim 14, Tang, Leu, and Cornelissen et al. render obvious the optical device as discussed above.  Tang discloses the first polarization is a first linear polarization and the second polarization is a second linear polarization orthogonal to the first linear polarization (col. 1 lines 44-46; col. 5 lines 27-28 and 37-46).  The claimed arrangement would have been obvious for the reasons discussed above.
Re. Claim 15, Tang, Leu, and Cornelissen et al. render obvious the optical device as discussed above. 
However, Tang and Cornelissen et al. fails to disclose a linear polarizer disposed adjacent to the second surface of the optical waveguide, the linear polarizer configured to: receive the image light transmitted by the first reflective polarizer and the second reflective polarizer; and transmit at least a portion of the image light having the second polarization.
The use of polarizers is well known in the art, and one of ordinary skill would have found the claimed arrangement obvious for the purpose of providing light of a desired polarization to the viewer.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 7,175,332 B2) and Leu (US 2015/0153503 A1), in further view of Zhai et al. (US 8,079,718 B1).
Re. Claim 18, Tang and Leu renders obvious the optical device as discussed above, including a light source 100 configured to output light to the waveguide 3/4/5/6/7/8 (Figs 2-3; col. 2 lines 50-54; col. 2 lines 50-54; col. 5 lines 54-61).  
However, Tang does not disclose a tapered waveguide positioned between the optical waveguide and the light source, the tapered waveguide configured to receive the light output by the light source and steer the light into the optical waveguide.
Zhai et al. discloses a spatial light modulator backlit by a waveguide 68/67, light source 12, and tapered waveguide 66/67 positioned between the optical waveguide 68/67 and the light source 12, the tapered waveguide 66/67 configured to receive the light output by the light source 12 and steer the light into the optical waveguide 68/67 (abstract; Figs 11A-11B; col. 10 lines 5-15).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since the structure results in an illuminator that consumes little power and maintains sufficient brightness (Zhai et al.: col. 1 lines 66-67; col. 2 lines 1-5).  
Re. Claim 19, Tang and Leu renders obvious the optical device as discussed above, including a light source 100 configured to output light to the waveguide 3/4/5/6/7/8 (Figs 2-3; col. 2 lines 50-54; col. 2 lines 50-54; col. 5 lines 54-61).  
However, Tang does not disclose a compound parabolic concentrator positioned between the optical waveguide and the light source, the compound parabolic concentrator configured to receive the light output by the light source and steer the light into the optical waveguide.
Zhai et al. discloses a spatial light modulator backlit by a waveguide 68/67, light source 12, and compound parabolic concentrator 66/67 positioned between the optical waveguide 68/67 and the light source 12, the compound parabolic concentrator 66/67 configured to receive the light output by the light source 12 and steer the light into the optical waveguide 68/67 (abstract; Figs 15A and 15B; col. 9 lines 49-61).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since the structure results in an illuminator that consumes little power and maintains sufficient brightness (Zhai et al.: col. 1 lines 66-67; col. 2 lines 1-5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        8/24/22